DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendment filed on 09/27/2019 is entered. Claims 1-3, 7, 11, 23, 24, 26, 27, 32, 36, 38, 39, 47-48, 61, 62, 65,67,71,79, 80 and 82 are pending.

REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)A product and a process specially adapted for the manu-facture of said product; or
(2)A product and process of use of said product; or
(3)A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)A process and an apparatus or means specifically designed for carrying out the said process; or
(5)A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

3.	Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 7, 11, 23, 24, 26-27, 32, 36, 38-39, 47-48, 61-62 79, 80 and 82 drawn to an immunogenic composition.
	 (See paragraph # 5).
	Group II, Claims 65, 67 and 71drawn to a method for inducing an immune response
	 	(See paragraph # 5).



The technical feature of linking groups appears to be that they are all related to S.aureus antigens However, WO 2012/155053 A1 (see search report) discloses an immunogenic composition comprising  an immunogenic polysaccharide, at least one S. aureus peptide or polypeptide antigen (para [0093] "an immunogenic composition as disclosed herein comprises an antigenic polysaccharide, for example ... bacterial capsular or cell wall polysaccharides", para [00116] "an immunogenic composition as disclosed herein comprises an antigen from a pathogenic organism ... at least one antigen selected from antigens of pathogens or parasites, such as antigens of... Staphylococcus aureus"), and at least one complementary affinity-molecule pair comprising: a first affinity molecule associated with the immunogenic polysaccharide, and a complementary affinity molecule associated with the at least S. aureus peptide or polypeptide antigen, wherein the first affinity molecule associates with the complementary affinity molecule to link the S. aureus peptide or polypeptide antigen and the immunogenic polysaccharide (para [00102] "compositions comprising an immunogenic complex comprising at least one type of polymer, e.g., a polysaccharide ...at least one antigenic protein or peptide; and at least one complementary affinity-molecule pair comprising (i) a first affinity molecule that associates with the polymer, and (ii) a complementary affinity molecule that associates with the protein or peptide; such that the first and complementary affinity molecules serve as an indirect link between the polymer with the antigenic protein or peptide.") and the prior art further teaches wherein at least one S. aureus peptide or polypeptide antigen comprises: hemolysin (HI) (para [0010] "In still another aspect, provided herein is a non-hemolytic derivative of Staphylococcal aureus alpha-hemolysin (Hla). The Hla derivative described herein can be in the form of a fusion protein, wherein the fusion protein comprises both the Hla derivative domain and a biotin-binding domain"). Therefore, the technical feature of linking groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art and hence unity of invention is lacking.  

The inventions are as follows: 
Claim 2: Hemolysin (Hl), Clumping factor A (ClfA), Clumping factor B (ClfB), serine-aspirate repeat protein D (SdrD), serine-aspirate repeat protein E (SdrE), Iron regulator surface protein A (IsdA), Iron regulator surface protein B (IsdB), Leukotoxin D (LukD), or Leukotoxin E (LukE).  
Claim 3: Hemolysin (Hl) S. aureus antigen and at least one, or at least two additional S. aureus antigen selected from any of the group comprising: Clumping factor A (ClfA), Clumping factor B (ClfB), serine-aspirate repeat protein D (SdrD), serine-aspirate repeat protein E (SdrE), Iron regulator surface protein A (IsdA), Iron regulator surface protein B (IsdB), Leukotoxin D (LukD), or Leukotoxin E (LukE).
Claim 6. S. aureus antigens Hla209 (27-319), ClfA (221-559), ClfB (203- 542), SdrD (246-682), IsdA (47-324) and IsdB (48-447).
Claim 7: Hl antigen is a hemolysin (Hla),
a 0- hemolysin (Hlb) or a y-hemolysin (Hl-gamma) from S. aureus,
 b. wildtype Hla (WT Hla) or a Hla with a reduced hemolytic activity or is a non-hemolytic Hla protein, 4839-5065-0272 1US National Entry of PCT/US2018/024810 Attorney Docket No. 701039-088361USPX Preliminary Amendment dated September 27, 2019 
Page 4 of 11 c. a Hla antigen SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 17 or SEQ ID NO: 18 SEQ ID NO: 16.
Claim 11: a ClfA antigen SEQ ID NO: 3, SEQ ID NO: 2 
b. a ClfB protein comprising amino acid of at least SEQ ID NO: 5 or SEQ ID NO: 4 
c. a SdrD protein comprising amino acid of at least SEQ ID NO: 7 or SEQ ID NO: 6, 
d. a SdrE protein comprising amino acid of at least SEQ ID NO: 8 or
 	e. IsdA protein comprising amino acid of at least SEQ ID NO: 11 or SEQ ID NO: 10 
4839-5065-0272 1US National Entry of PCT/US2018/024810f. IsdB protein comprising amino acid of at least SEQ ID NO: 13 or a SEQ ID NO: 12 
Claim 24: Complementary affinity molecule: biotin-binding protein, or an avidin-like protein, or rhizavidin, avidin, streptavidin, or a homolosue 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)